  4:20-cr-03117-JMG-CRZ Doc # 14 Filed: 11/16/20 Page 1 of 1 - Page ID # 33




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                            4:20CR3117

    vs.
                                                          ORDER
MAX ROOKSTOOL,

                 Defendant.



     IT IS ORDERED:

     1)    Defendant’s motion for temporary release, (Filing No. 12), is granted.

     2)    Defendant shall be released to Kyle White, or a member of Johnson,
           Mock Law Firm, to obtain a treatment evaluation at 7:00 a.m. on
           November 24, 2020, and shall return to Marshal custody no later
           than 6:00 p.m. on November 24, 2020.

     3)    Defendant will be picked up from the jail by Kyle White, or a
           member of Johnson, Mock Law Firm, who is providing the
           transportation for Defendant’s temporary release from custody.

     4)    The clerk shall provide a copy of this order to the Marshal.

     November 16, 2020.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
